Citation Nr: 1601743	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  10-06 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include as secondary to the Veteran's right knee disability and, if so, whether the reopened claim should be granted.

(The issue of an increased rating for a right knee disability is addressed in a separate decision.)  


REPRESENTATION

Veteran represented by:	Jeffrey Bunten, Esquire


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

N.K., Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1975 to January 1976 and from March 1977 to November 1977.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

Although, as in the instant case, a veteran's stated claim may only seek service connection for a specific psychiatric condition, such a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5(2009).  Pursuant to the Court's decision in Clemons, the issue for consideration on remand should not be strictly limited to any one psychiatric condition such as depression, but it should instead encompass this and any other acquired psychiatric diagnosis shown.  The issue on appeal has been recharacterized accordingly.

In June 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The issue of entitlement to service connection for the Veteran's major depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  An April 2003 rating decision denied entitlement to service connection for the Veteran's depression; the Veteran neither appealed the decision, nor submitted new and material evidence within a year and it became final.

2.  The evidence added to the record since the April 2003 rating decision is new and material and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The April 2003 rating decision denying service connection for depression is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2002).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability rating and effective date elements of his claim.  In addition, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim to reopen.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015). 



Whether New and Material Evidence has been Received to Reopen a Claim for Entitlement to Service Connection for Depression 

In this case, the RO issued a decision in April 2003 which denied service connection for the Veteran's depression claim on the basis that there was no evidence that the Veteran's depression was caused by or related to his service.  The Veteran was notified of this decision, but did not appeal the denial and did not submit new and material evidence within a year of the decision.  38 C.F.R. § 3.156.  The April 2003 rating decision is final.  38 U.S.C.A. § 7104, 38 C.F.R. § 20.1100.

In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  The evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis.  Evans v. Brown, 9 Vet. App. 27 (1996).  See also Shade v. Shinseki, 24 Vet. App. 110, 120 (2010) (new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof).

The evidence of record at the time of the April 2003 rating decision included the Veteran's treatment records from the St. Louis VAMC from November 2001 to August 2002 and the Veteran's claim for depression.  

The evidence received since the last final denial dated in April 2003 includes statements by the Veteran, a VA examination conducted in May 2013 at the St. Louis VAMC, the Veteran's service treatment records and the Veteran's hearing testimony from his June 2015 Board hearing.  The Board notes that at the Veteran's Board hearing he referred to specific treatment for depression after service, as well as made statements related to his discharge from service as due to psychiatric problems at the time.  The Board finds that the Veteran's testimony suggests at least the possibility of relationship between his depression and his military service.  This testimony is presumed credible for the limited purpose of reopening the Veteran's claim.

This evidence is both new and material and it raises a reasonable possibility of substantiating the claim.  Accordingly, the claim for service connection for depression is reopened.  


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for depression is reopened.  To that extent only, the appeal is allowed.


REMAND

The Veteran contends that he experiences depression as a result of his service.  Specifically, he has averred that he was sent to a psychiatrist in-service for being involved in altercations and for his aggressiveness.  He further asserted that he sought psychiatric treatment after discharge in the 1990s.  The Veteran later reported that his diagnosed major depressive disorder was caused by his right knee disability.  The Veteran testified regarding his in-service psychiatric treatment and his hospitalizations post service for his depression at his June 2015 Board hearing.  The Board finds that, although the Veteran's depression was not reflected in his service treatment records, his reports of depression are credible and remain consistent throughout his appeal.  However, the Board notes that as the Veteran's service personnel records are not of record, these should be obtained to further verify the Veteran's claimed aggressiveness and altercations in service.

In light of these described credible reports of ongoing depression, the Veteran was afforded a VA examination in May 2013 to determine the etiology of his depression, including whether it was caused or aggravated by his service connected right knee disability.  The Board notes that although that examiner reviewed the Veteran's medical history and conducted an in-person examination of him, she failed to provide an opinion on whether the Veteran's depression was directly related to his service.  Furthermore, with respect to whether his depression is secondary to his right knee disability, the examiner's opinion was speculative as she noted that there was an "arguable correlation" between the Veteran's psychiatric and right knee disabilities.  Her opinion was further speculative in that she opined that his knee disability did not "appear to" directly cause or exacerbate his depression, without specifically stating whether it was at least as likely as not that it had caused or aggravated such.  

The Board finds that due to the Veteran's credible reports and testimony, a remand is also required to obtain a medical opinion addressing whether the Veteran's acquired psychiatric disability is due to his service, or specifically caused by or aggravated his service connected right knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records. 

2.  Return the Veteran's claims file to the examiner who conducted the May 2013 VA examination, or if she is not available, to another examiner.  If an opinion cannot be provided without an examination, one should be provided. 


The examiner should answer the following questions: 

a)  Is it at least as likely as not that the Veteran's acquired psychiatric disability, to include major depressive disorder, either began during or was otherwise caused by his military service.  Why or why not?  In doing so, the examiner should address the Veteran's credible reports of psychiatric problems and aggressiveness shortly after service, to include any notation of such on any obtained service personnel records.     

b)  Is it at least as likely as not that the Veteran's psychiatric disorder was caused by his service connected right knee disability.  Why or why not? 

c)  Is it at least as likely as not that the Veteran's psychiatric disorder was aggravated (made permanently worse by) by his service connected right knee disability.  Why or why not?  If aggravation is found, the examiner should identify the baseline level of the Veteran's psychiatric disability before aggravation occurred. 

3.  After completing all indicated development, readjudicate the claim for service connection for a psychiatric disorder to include a depressive disorder.  If any benefit sought on appeal remains denied, the RO should provide the Veteran and his attorney with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




